Citation Nr: 9931707	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-45 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite. 

2.  Entitlement to service connection for low back strain, 
left sacroiliac area, and degenerative joint disease of the 
lumbar spine, secondary to service-connected left hip 
disability. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for degenerative joint 
disease of the left knee secondary to service-connected left 
hip disability. 

6.  Determination of initial rating for service-connected 
post-traumatic stress disorder (PTSD) with depression, 
currently rated as 30 percent disabling. 

7.  Entitlement to an increased rating for service-connected 
left hip disability, currently rated as 30 percent disabling. 
8.  Entitlement to an increased rating for service-connected 
urethritis, currently rated as noncompensably disabling. 

9.  Determination of initial rating for service-connected 
alcohol dependence, currently rated as noncompensably 
disabling. 

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in February 1995, January 1996, April 
1996, and October 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska. 

The issues of entitlement to service connection for hearing 
loss and tinnitus, and the issue of entitlement to a TDIU, 
are addressed in the REMAND section of this decision. 


FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus between 
the veteran's current numbness in both feet or questionable 
peripheral neuropathy and his military service. 

2.  The veteran's currently diagnosed low back strain, left 
sacroiliac area, and degenerative joint disease of the lumbar 
spine, is etiologically related to his service-connected left 
hip disability.  

3.  There is medical evidence of record of a nexus between 
the veteran's currently diagnosed hearing loss and his 
military service.

4.  There is medical evidence of record of a nexus between 
the veteran's currently diagnosed tinnitus and his military 
service.

5.  There is no medical evidence of record of a nexus between 
the veteran's degenerative joint disease of the left knee and 
his service-connected left hip disability.

6.  The veteran's service-connected PTSD with depression is 
primarily manifested by not more than considerable industrial 
impairment, and by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
moderately depressed mood, restricted affect, moderate 
anxiety, chronic sleep impairment, flattened affect, impaired 
judgment, and difficulty in establishing and maintaining 
effective work and social relationships.

7.  The veteran's service-connected left hip disability is 
primarily manifested by status post total left hip 
replacement (prosthesis), occasional discomfort, abduction of 
the left hip of 40 degrees, extension of 0 degrees, and 
flexion of 110 degrees. 

8.  The veteran's service-connected urethritis is primarily 
manifested by no urethral stricture and no voiding 
dysfunction requiring the wearing of pads. 
9.  Disability compensation is not payable for service-
connected alcohol dependence.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of frostbite is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's low back strain of the left sacroiliac area 
with degenerative joint disease of the lumbar spine is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.310(a) (1999)

3.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the left knee secondary to 
service-connected left hip disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The schedular criteria for entitlement to the assignment 
of an initial rating of 50 percent for PTSD and depression 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9433 (1999); 
38 C.F.R. § 4.132, Diagnostic Codes 9411, 9405 (1996).

7.  The schedular criteria for a rating in excess of 30 
percent for the veteran's left hip disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5045 (1999).  

8.  The schedular criteria for a compensable rating for the 
veteran's service-connected urethritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.115a, 4.115b, Diagnostic Code 7518 (1999). 

9.  The veteran's claim of initial assignment of a rating for 
service-connected alcohol dependence, to the extent it is a 
claim for a compensable rating, is without legal merit.  
38 U.S.C.A. §§ 105(a), 1110 (West 1991); 38 C.F.R. §§ 3.1(m), 
3.301(a) (1999); VAOPGCPREC 2-97; Barela v. West, 11 Vet. 
App. 280, 282-83 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In order for a service connection claim to be well 
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  Secondary service connection may be granted 
for the degree to which a non-service-connected disorder 
is aggravated by a service-connected disorder.  When 
service connection is established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must also be well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  Where the issue is whether a service-connected 
disability has increased based on an allegation that it 
caused a new disease, a claimant, even though service-
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  See Jones 
v. Brown, 7 Vet. App. 134 (1994).  






I. Service Connection

A.  Residuals of Frostbite 

In November 1997, notably over 33 years after service 
separation, the veteran filed a claim for service connection 
for residuals of frostbite of the feet.  He contends that he 
currently has residuals of frostbite of the feet which 
occurred in service in 1953 during a medivac flight when his 
foot and toes on one foot, and his ankle, foot, toes of the 
other foot, were exposed to the cold.  

In this veteran's case, service medical records, including 
those pertaining to a left hip fracture in November 1953 with 
subsequent treatment, are negative for complaints, findings, 
or diagnosis of frostbite of the feet, and there is no 
evidence of residuals of frostbite in the post-service 
period.  

At a VA compensation examination in December 1997, the 
veteran reported that he had recently fallen on ice and 
complained of numbness and tingling in both feet, worse with 
cold weather.  Examination of the feet revealed calluses.  
The diagnoses included numbness in both feet, questionable 
peripheral neuropathy, and type II diabetes mellitus which 
was not well controlled.   

There is no evidence of injury or disease of the feet in 
service, no evidence of a current diagnosis of frostbite 
residuals, and no competent medical evidence of a nexus 
between the veteran's current symptomatology of the feet, 
including numbness and tingling, and any incident of his 
period of active military service, including reported 
exposure to cold during a medivac flight in 1953.  For these 
reasons, the Board must find that the veteran's claim for 
service connection for residuals of frostbite is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a). 

The Board notes the veteran's belief that his current 
symptomatology of the feet is etiologically related to 
exposure to cold during service in 1953.  In this regard, the 
Board notes the veteran's report of having experienced 
"extreme cold exposure to both feet and toes" with pain, 
during an in-service medivac flight.  For the purposes of 
determining whether the veteran has incurred frostbite during 
service, the veteran's credibility regarding such 
symptomatology and events is presumed.  However, the veteran 
is not competent to diagnose frostbite during service.  
Further, while a lay person such as the veteran is competent 
to describe symptoms he experienced at any time, he is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis (in-service or current) or a determination 
of etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
specific symptoms.  Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993). 

B.  Low Back 

In his claim for compensation dated in March 1995, the 
veteran requested service connection for a back condition as 
secondary to his service-connected left hip disability, 
contending that the "arthritis seems to have worsened and 
spread to my back."  In an alternative theory regarding the 
etiology of his current back disorder, during a VA 
compensation examination in June 1995, the veteran reported a 
back injury during service when a truck inadvertently backed 
into him. 

The evidence of record reflects that the veteran currently 
has chronic degenerative arthropathy of the lumbar spine and 
low back strain of the left sacroiliac area. 

During the June 1995 examination, the veteran complained that 
his back was still painful, and reported that he had received 
disability for back and kidney pain, and compensation for a 
knee injury associated with the original back injury.  Based 
on this inaccurately reported history, the examiner concluded 
that the veteran had been awarded service connection for a 
back disorder or back injury.  However, evidence such as 
this, which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

During a VA compensation examination in September 1995, the 
veteran reported a history of backache for the previous 10 to 
20 years, with distress only in the left sacroiliac area.  
The examiner concluded that the veteran's mild left lower 
back distress might have been caused or associated with joint 
misuse secondary to his severe chronic degenerative joint 
disease of the left hip (though the same statement could be 
made regarding joint misuse of the low back secondary to the 
rather severe left knee injury in 1981 with the residual 
severe degenerative joint disease). 

The Board finds the September 1995 VA medical opinion, which 
attributes the etiology of the veteran's low back disability 
to both a non-service-connected disorder (left knee injury in 
1981) and service-connected disorder (left hip disability), 
is sufficient to place in equipoise the evidence pertaining 
to the etiology of the veteran's low back disability.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds the evidence is sufficient to establish a 
nexus between the veteran's currently diagnosed low back 
disability (low back strain, left sacroiliac area, and 
degenerative joint disease of the lumbar spine) and the 
veteran's service-connected left hip disability.  As there is 
no additional evidence of record which is against the 
veteran's claim, the Board finds that service connection is 
warranted for the veteran's low back disability of low back 
strain, left sacroiliac area, and degenerative joint disease 
of the lumbar spine.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a). 

C.  Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when: the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

In this veteran's case, in March 1995 the veteran submitted a 
claim for service connection for hearing loss and tinnitus.  
By letter dated in September 1995, the RO informed the 
veteran that additional evidence was needed to support his 
claims for service connection for hearing loss and tinnitus, 
including information from doctors who knew of his 
disabilities.  He submitted a lay statement from his wife 
indicating that she had known the veteran for 41 years, his 
hearing had been terrible since he came home from service in 
Korea, and he currently had difficulty hearing when people 
spoke to him.  

At a VA examination in October 1995, the veteran complained 
of poor hearing bilaterally and continuous ringing in both 
ears, which he believed went back to the time he was in 
training and combat and the noise of guns and artillery.  The 
diagnosis was reduced hearing (or mild hearing loss) and 
tinnitus bilaterally, "questionably secondary to war injury 
and [the veteran's] age."  

While the current evidence of record, which does not include 
audiometric testing, does not establish hearing loss 
"disability" as defined by 38 C.F.R. § 3.385, the medical 
evidence of record is sufficient to establish current 
diagnoses of "hearing loss" and tinnitus.  An October 1995 
VA examination report reflects diagnoses of reduced hearing 
and tinnitus bilaterally, which was questionably secondary to 
war injury and the veteran's age.  The Board finds that, for 
purposes of determining whether the veteran has submitted 
well-grounded claims for service connection, this diagnosis 
is sufficient to constitute a medical nexus opinion between 
the veteran's currently diagnosed reduced hearing (or hearing 
loss) and tinnitus and his exposure to acoustic trauma in 
service.  Therefore, the Board finds that the veteran's 
claims for service connection for hearing loss and tinnitus 
are well grounded.  38 U.S.C.A. § 5107.  These claims are 
further addressed in the REMAND section of this decision. 





D.  Left Knee  

In his claim for compensation dated in March 1995, the 
veteran requested service connection for a left knee 
condition as secondary to his service-connected left hip 
disability.  

The evidence reflects the veteran was diagnosed with 
degenerative joint disease of the left knee in 1995, and 
reported having undergone a knee replacement, though with 
reference to which knee is not indicated.  However, there is 
no medical evidence of record of a nexus between the 
veteran's degenerative joint disease of the left knee and his 
service-connected left hip disability.  The evidence includes 
only an etiology opinion relating the veteran's degenerative 
joint disease of the left knee to a reported post-service 
injury in 1981. 

At a VA compensation examination in October 1995, the veteran 
reported that in a farm accident in 1981 he broke the upper 
aspect of the large bone of the lower leg and was 
hospitalized for surgical repair of the fractured bone in the 
knee area.  He reported momentary severe left knee pain when 
walking.  The examiner offered the opinion that the etiology 
of the veteran's residual severe degenerative joint disease 
of the left knee was the rather severe left knee injury in 
1981 (post-service).  

The diagnoses from a November 1996 VA compensation 
examination included:  X-ray evidence of post-traumatic 
changes of the left knee, degenerative changes of the left 
knee joint, and synovial osteochondromatosis; generalized 
arthritis; and degenerative joint disease of multiple joints.  
The examiner did not offer an etiology opinion relating the 
diagnosed left knee disorders to the veteran's service. 

At a VA compensation examination in December 1997, the 
veteran reported that he injured his left knee in 1981 and 
had recently fallen on ice, and complained of left knee pain.  
The diagnoses included "[d]egenerative joint disease and 
possible traumatic arthritis of the right [sic] knee 
secondary to previous injury in 1981."

As there is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
degenerative joint disease of the left knee and his service-
connected left hip disability, or his active service, the 
Board must find the veteran's claim for service connection as 
to this issue to be not well grounded.  38 U.S.C.A. 
§ 5107(a). 

II. Rating Service-Connected Disabilities

Initially, the Board notes that the veteran has presented 
claims for the initial rating or for increased rating of 
service-connected disabilities that are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  With regard to initial 
ratings, an appeal from an award of service connection and 
initial rating is a well-grounded claim as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
With regard to claims for increased rating, the Court has 
held that an allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Court recently held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A.  Initial Rating: PTSD with Depression

The record reflects that a rating decision in January 1996 
granted service connection for PTSD with depression and 
assigned a 30 percent rating, effective from March 1995.  The 
veteran's appeal is from this determination and is thus an 
appeal from the original assignment of a disability rating.   
Therefore, the severity of the disability is to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson, 12 
Vet. App. 119.  Through his representative, the veteran 
contends that he has increased anxiety and depression and an 
increase in inability to sleep and hypervigilance.  

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating mental disorders, including 
PTSD and dysthymic disorder, as set forth in 38 C.F.R. 
§ 4.125 to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  
See 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the RO has rated 
the veteran's claim under both the old criteria and the 
revised regulations. 

Under Diagnostic Code 9411 (PTSD) and 9405 (dysthymic 
disorder or depressed mood) in effect prior to November 7, 
1996 (the "old" criteria), a 30 percent rating was 
warranted when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132 (1996).  The Board 
notes here that in a precedent opinion, dated November 9, 
1993, VA's General Counsel concluded that "definite" as used 
in this context is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC. 9-93 (Nov. 
9, 1993).  

The next higher rating of 50 percent under the old criteria 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996). 

Under Diagnostic Code 9411 effective November 7, 1996 (the 
"new" criteria), a 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130 (1999). 

At a VA PTSD examination in June 1995, the veteran was found 
to have some restriction of affect, flat and moderately 
depressed mood, and somewhat impaired judgment and lack of 
insight.  The diagnoses were probable PTSD and moderately 
severe dysthymia.  

At a VA PTSD examination in October 1995, the veteran was 
found to have a somewhat flattened mood, moderate depression, 
anxiety, impaired judgment, and lack of insight.  The 
diagnoses included chronic mild to moderate PTSD, with 
depression.  The examiner summarized that the veteran's PTSD 
was productive of mild to moderate impairment in employment 
and ability to conduct interpersonal relationships. 

At a VA PTSD examination in January 1998, the veteran was 
found to have a bland and depressed affect, moderate anxiety, 
and stable mood, with evidence of ongoing anxiety and 
depression, some mild obsessive/compulsiveness, activity of 
displacement, and some projection, with moderately impaired 
insight, but with judgment intact.  The relevant diagnosis 
was moderate PTSD.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50 to 60. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 41 to 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown,  9 Vet.  App. 266 (1996).  A 51 to 60 GAF 
score indicates moderate symptoms or "moderate difficulty in 
social, occupational, or school functioning."  Carpenter  v. 
Brown, 8 Vet. App. 240, 242 (1995).  

With regard to the veteran's assigned GAF score, it must be 
borne in mind that the GAF score is based on all of the 
veteran's psychiatric impairments.  When determining the 
appropriate rating for the veteran's service-connected PTSD 
with depression, however, only psychiatric impairment 
attributable to this disability may be considered.  

The January 1998 VA examiner's assignment of a GAF of 50 to 
60 included impairment based on the diagnosis of moderate to 
severe alcoholism.  Alcohol dependence is a separate service-
connected disability.  See 38 C.F.R. § 4.14 (prohibits the 
evaluation of the same disability under various diagnoses).  
Compensation is not payable for any disability resulting from 
abuse of alcohol.  Barela, 11 Vet. App. at 282-83.  With 
respect to claims filed after October 31, 1990, there is a 
statutory and regulatory bar to entitlement to service 
connection compensation for alcohol or drug abuse.  38 
U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a); 
VAOPGCPREC 2-97. 

After reviewing the medical evidence of record, the Board 
finds that the assignment of an initial rating of 50 percent 
is warranted.  The veteran's PTSD with depression is 
primarily manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: moderately depressed mood, restricted affect, 
moderate anxiety, chronic sleep impairment, flattened affect, 
impaired judgment, and difficulty in establishing and 
maintaining effective work and social relationships.

The symptomatology of moderately depressed mood, restricted 
affect, moderate anxiety, and chronic sleep impairment is 
encompassed by a 30 percent rating under the new criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.130, Diagnostic 
Codes 9411, 9433 (1999).  However, the evidence also reflects 
that the veteran's PTSD with depression is manifested by 
symptomatology contemplated by a 50 percent rating, including 
flattened affect, impaired judgment, disturbances of mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  Based on this evidence, the Board 
finds that the schedular criteria for entitlement to the 
assignment of an initial rating of 50 percent for PTSD and 
depression have been met.  Likewise, under the old rating 
criteria, the Board views the veteran's symptoms as being 
rather large, sufficient to warrant a 50 percent rating when 
considered in light of VAOPGCPREC 9-93 (Nov. 9, 1993).   In 
making this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  

However, the preponderance of the evidence is against 
entitlement to a 70 percent rating under either the old or 
the new criteria for any period during the appeal.  With 
regard to the new criteria, the evidence does not reflect 
that the veteran's service-connected PTSD with depression was 
at any time during this appeal manifested by circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, panic attacks more than once 
a week, impaired abstract thinking, or impairment of short- 
and long-term memory (symptomatology encompassed by a 50 
percent rating), or suicidal ideation, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships (symptomatology encompassed by a 70 
percent rating).  38 C.F.R. § 4.130 (1999).  It is of note 
that the January 1998 VA PTSD examination even revealed that 
the veteran's judgment was primarily intact, reflecting some 
improvement in this symptom since 1995.

The Board likewise finds that, under the old rating schedule, 
the criteria for the next higher rating of 70 percent are not 
met, as the evidence does not demonstrate that the veteran's 
service-connected PTSD with depression is manifested by 
symptomatology which more nearly approximates severe 
impairment in the ability to obtain or retain employment 
disability.  38 C.F.R. § 4.132, Diagnostic Codes 9411, 9405 
(1996).  Additionally, the Board finds that a staged rating 
is not warranted, as the evidence does not demonstrate that 
the veteran's PTSD with depression was significantly better 
or worse during the appeal period.  Fenderson. 

B.  Increased Rating: Left Hip Disability

Diagnostic Code 5054 provides that for a hip replacement 
(prosthesis), for prosthetic replacement of the head of the 
femur of the acetabulum, for one year following implantation, 
a 100 percent rating is warranted.  Thereafter, the ratings 
are provided as follows: 30 percent for a minimum rating; 50 
percent for moderately severe residuals of weakness, pain, or 
limitation of motion; 70 percent for markedly severe residual 
weakness, pain, or limitation of motion following 
implantation of prosthesis; and 90 percent following 
implantation of prosthesis with painful motion or weakness 
such as to require the use of crutches.  38 C.F.R. § 4.71a. 

In this veteran's case, the evidence reflects that the 
veteran fractured his acetabulum during service in 1953 and 
later developed degenerative arthritis of the left hip.  By 
rating decision in February 1995, a 100 percent rating was 
assigned for the veteran's left hip replacement, effective 
from March 1995 and through February 1996, with a 30 percent 
rating effective from March 1996.  

In December 1994, due to pain of the left hip, the veteran 
underwent a total hip arthroplasty.  At a VA examination in 
March 1996, the veteran complained of an aching at night when 
he first would lie down, but that overall he was quite 
pleased with the results of his total hip arthroplasty in 
December 1994.  Examination revealed that the veteran was 
able to arise and ambulate without significant limp or 
abnormality of gait.  Ranges of motion of the left hip were 
abduction of 45 degrees and flexion of 70 degrees.  

At a VA examination in November 1996, the veteran complained 
of left hip pain with standing or with activity.  He was 
found to have flexion of the left hip of 90 degrees, 
extension of 0 degrees, and abduction of 40 degrees.  X-rays 
of the left hip in July 1996 showed no interval change since 
March 1996.  
During a December 1997 VA compensation examination, the 
veteran reported that he had occasional discomfort of the 
left hip.  Physical examination revealed abduction of the 
left hip of 40 degrees, extension 0 degrees, and flexion of 
110 degrees.  X-rays revealed a total hip prosthesis in place 
with some post-operative changes, and heterotopic bone 
involving the greater trochanter of the left femur. 

After a review of the evidence, the Board finds that a 30 
percent rating is adequate to encompass the veteran's left 
hip disability.  The most recent evidence reflects that the 
veteran has very little limitation of motion of the left hip, 
with only 5 degrees of limitation of abduction (45 degrees is 
normal), normal extension, and only 15 degrees of limitation 
of flexion (125 degrees is normal).  38 C.F.R. § 4.71, Plate 
II.  There is no evidence of record, and the veteran has not 
alleged, that he has significant pain on motion of the left 
hip so as to produce additional limitation of motion due to 
pain, weakness, or any other symptom or sign.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With regard to left hip pain, the veteran most recently 
reported only occasional left hip discomfort, while he 
previously had reported pain with standing or with activity.  
The Board finds that the symptomatology associated with the 
veteran's left hip disability, total left hip arthroplasty, 
with degenerative post-operative changes, does not, at this 
time, more nearly approximate moderately severe residuals of 
weakness, pain, or limitation of motion so as to warrant the 
assignment of a higher disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054.  

C.  Increased Rating: Urethritis

Diagnostic Code 7518 provides that stricture of urethra will 
be rated as voiding dysfunction.  38 C.F.R. § 4.115b.  
Voiding dysfunction which requires the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent rating.  38 C.F.R. § 4.114a.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.
Effective from August 1954, a noncompensable rating has been 
in effect for the veteran's service-connected minimal 
granular urethritis with narrowing of external meatus.  In 
March 1995, the veteran filed a claim for increased 
compensation, though he did not at that time specifically 
allege that an increase in symptomatology had occurred.  

At the most recent examination addressing the veteran's 
service-connected urethritis, in November 1996, the veteran 
reported burning and frequency of urination when blood sugar 
was increased, though he currently had no complaints of 
burning, dysuria, frequency, or nocturia.  The veteran did 
not have pyuria or incontinence requiring the wearing of 
pads.  At a VA compensation examination in October 1995, the 
veteran denied any abnormal symptoms of the genito-urinary 
system.  

As the evidence does not demonstrate that the veteran's 
service-connected urethritis is productive of stricture of 
the urethra productive of a voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, the veteran's claim for increased 
compensation must be denied.  38 C.F.R. §§ 4.31, 4.115a, 
4.115b. 

D. Initial Rating: Alcohol Dependence

The Court has held that, while the granting of service 
connection for the abuse of alcohol or drugs is not precluded 
by the plain language of 38 U.S.C.A. § 1110, compensation is 
not payable for any disability resulting from abuse of 
alcohol or drugs.  Barela, 11 Vet. App. at 282-83.  With 
respect to claims filed after October 31, 1990, there is a 
statutory and regulatory bar to entitlement to service 
connection compensation for alcohol or drug abuse.  38 
U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a); 
VAOPGCPREC 2-97.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995).  
Accordingly, the veteran's claim of entitlement to the 
initial assignment of a rating for service-connected alcohol 
dependence, to the extent the claim is for a compensable 
rating, is without legal merit and must be dismissed.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a); 
VAOPGCPREC 2-97; Barela at 282-83.

III. Ancillary Issues

Through his attorney, in an February 1996 letter accepted as 
a notice of disagreement (NOD), the veteran contends that an 
unspecified VA compensation examination was inadequate for 
rating purposes with regard to the issues pertaining to the 
veteran's hearing loss, back condition, and left hip 
condition.  In light of the disposition of each of these 
claims by the Board, the question regarding the adequacy of 
any examination need not be reached regarding these issues.  
In this decision, the Board: found the veteran's claim for 
hearing loss was well grounded (and, notwithstanding the 
representative's assertion to the contrary, found that a VA 
examiner had entered a nexus opinion regarding the veteran's 
hearing loss) and is remanding the claim for examination and 
further opinion; granted service connection for a back 
disability; and, as the claim pertaining to the hip is one 
for increased rating, a nexus opinion is not relevant, as 
service connection has long been established.  A review of 
the evidence of record by an examiner is not necessary in all 
cases, but such determination depends largely upon the scope 
of the examination and the nature of the findings and 
conclusions the examiner is requested to provide, and depends 
upon the facts of the particular case and, specifically, upon 
the nature of the issues the examination is required to 
address.  See VAOPGCPREC 20-95. 

 In a letter dated in August 1996, the veteran's attorney 
also requested a new compensation examination, contending 
that a March 1996 VA compensation examination was not 
adequate for rating purposes as it specifically indicated in 
the examination report that the claims file was not available 
for review.  However, assuming without deciding that the 
March 1996 VA examination of the veteran's hip was inadequate 
for rating purposes (in light of the case by case factual 
determination referenced in VAOPGCPREC 20-95), any inadequacy 
was cured by the December 1997 VA examination, which the 
veteran's attorney also contends in a letter dated in October 
1998 is inadequate for rating purposes.  

In this regard, the December 1997 VA examination was 
explicitly based on a review of the claims file and medical 
records, the veteran's history and complaints, physical 
examination, including ranges of motion of the left hip, and 
a diagnosis was entered.  For these reasons, the Board finds 
the December 1997 VA compensation examination is adequate for 
rating purposes.  The rest of the contentions in the October 
23, 1998 letter appear to be boilerplate contentions not 
applicable to this particular veteran's case, including, for 
example the allegation that a physician is required to have 
the claims folder at the examination, and includes citations 
to multiple nonprecedential opinions of the Court. 

In a separate letter also dated October 23, 1998, the 
veteran's attorney requests an advisory/independent medical 
opinion "due to the complexity and inadequacy of the VA 
examination," and because the examination did not provide a 
nexus or etiology opinion.  He does not specify which 
examination, though the only examination referenced in the 
letter is the December 1997 VA compensation examination.  The 
contention is made in reference to the issues of rating 
service-connected alcohol dependence, rating PTSD (with 
depression), and denial of service connection for residuals 
of frostbite.  

Specifically with regard to the issues of rating service-
connected alcohol dependence and denial of service connection 
for residuals of frostbite, the veteran has not presented 
well-grounded claims as to these issues.  With regard to 
these ancillary procedural issues which relate to VA's duty 
to assist the veteran, as the veteran has not presented well-
grounded claims as to these issues currently on appeal, the 
duty to assist the veteran does not arise.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 Vet. App. 
235 (1996).  The United States Court of Appeals for the 
Federal Circuit held that only a person who has submitted a 
well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (1997).  The Court has held that the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until a well-grounded claim has 
been submitted.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

The Board also notes that, on a VA Form 9, dated in April 
1999, the veteran listed as issues entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  Notwithstanding the 
characterization of these issues as separately appealable 
issues, the issues of entitlement to an advisory/independent 
medical opinion, a new compensation examination, and adequate 
reasons and bases are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate NOD, SOC, 
substantive appeal, or supplemental SOC on these issues. 

Specifically with regard to the request for an 
independent/advisory medical opinion, the controlling 
regulation specifically prohibits consideration of this part 
of an appeal as a separately appealable issue.  "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
Additionally, with regard to a request for an independent 
medical opinion, the Board notes that the veteran, through 
his attorney, has asserted that the evidence is medically 
complex, though without any specific assertion as to why or 
in what manner the evidence is alleged to be medically 
complex.  

The regulation, 38 C.F.R. § 3.328, provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The veteran's attorney's 
assertion that an advisory medical opinion is warranted 
because of the inadequacy of the VA compensation examination, 
on its face, does not meet the criteria for request for an 
advisory medical opinion.  Moreover, as noted above, as to 
the issues for which the veteran has not presented well-
grounded claims, the duty to assist the veteran, to include 
an advisory medical opinion, does not arise. 

With regard to the veteran's request for adequate reasons and 
bases, the veteran is entitled to adequate reasons and bases 
as to all material issues of fact and law, which are herein 
provided.  See 38 U.S.C.A. § 7104(c)(1) (West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
residuals of frostbite having been found to be not well 
grounded, the claim is denied.

Service connection for low back strain, left sacroiliac area, 
and degenerative joint disease of the lumbar spine, secondary 
to service-connected left hip disability, is granted. 

The veteran's claim of entitlement to service connection for 
hearing loss is well grounded.

The veteran's claim of entitlement to service connection for 
tinnitus is well grounded.
The veteran's claim of entitlement to service connection for 
degenerative joint disease of the left knee having been found 
to be not well grounded, the claim is denied.

A 50 percent rating for the veteran's service-connected PTSD 
with depression is granted, subject to the governing criteria 
regarding the payment of monetary awards. 

A rating in excess of 30 percent for the veteran's left hip 
disability is denied. 

A compensable rating for the veteran's service-connected 
urethritis is denied.

The veteran's claim of entitlement to the initial assignment 
of a compensable rating for service-connected alcohol 
dependence, being without legal merit, is dismissed.


REMAND

With regard to the veteran's diagnosed disorders of hearing 
loss and tinnitus, as the veteran has presented well-grounded 
claims as to these issues, he should be afforded a VA 
audiological examination to determine whether he has hearing 
loss "disability" as defined by VA regulations at 38 C.F.R. 
§ 3.385, and to obtain a medical opinion as to etiology based 
on a review of all the evidence of record. 
The October 1995 VA examination consisted of recording the 
veteran's history and complaints.  However, there is no 
indication that the examiner reviewed the claims file.  The 
Board finds that further examination and an opinion as to 
etiology based on a thorough and accurate history would 
assist in determining whether service connection is warranted 
for bilateral hearing loss and bilateral tinnitus.  See 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993) (remand for VA 
examination to determine whether veteran had current back 
disability and, if so, whether it resulted from back injury 
noted in service).

Furthermore, in light of the Board's decision herein to grant 
service connection for the veteran's low back disability, and 
the finding that his claims for service connection for 
hearing loss and tinnitus are well grounded, the Board finds 
that the veteran's claim for a TDIU is inextricably 
intertwined with these issues.  See Hoyer v. Derwinski, 1 
Vet. App. 208, 210 (1991).  Therefore, a Board decision on 
the issue of entitlement to a TDIU is deferred until the 
veteran's claims for service connection for hearing loss and 
tinnitus have been adjudicated and his service-connected low 
back disability has been rated.  Additionally, in light of 
the determination of assignment of a 50 percent rating for 
the veteran's service-connected PTSD with depression, a 
readjudication of the issue of TDIU is warranted. 

Accordingly, the issues of entitlement to service connection 
for hearing loss and tinnitus and the issue of entitlement to 
TDIU are hereby REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination, which 
includes examination of the veteran and a 
review of all the pertinent medical 
evidence of record, to determine whether 
the veteran has hearing loss 
"disability" in accordance with 
38 C.F.R. § 3.385 and whether his 
currently diagnosed hearing loss or 
tinnitus is etiologically related to 
acoustic trauma in service.  The claims 
file must be provided to the examiner for 
review of the veteran's medical records.   
The examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran's hearing loss and 
tinnitus are etiologically related to 
acoustic trauma in service.  The examiner 
should comment on the etiological role of 
any other factors, including the 
veteran's age.  

2.  The RO should assign an initial 
rating for the veteran's service-
connected low back disability (low back 
strain, left sacroiliac area, and 
degenerative joint disease of the lumbar 
spine). 

3.  The RO should then review the 
expanded claims file and determine 
whether the benefits sought by the 
veteran can be granted, including 
adjudication on the merits of the 
veteran's claims for service connection 
for hearing loss and tinnitus and a TDIU.  
The RO should then furnish the veteran 
and his representative with an 
appropriate supplemental SOC and afford 
an opportunity to respond before 
returning the case to the Board. 

The purpose of this remand is to ensure an adequate record 
for eventual appellate review, to clarify the medical 
evidence, and afford the veteran procedural due process.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

